Citation Nr: 0815368	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-10 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 2002 to June 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that the veteran was not eligible to receive 
educational assistance benefits under Chapter 30.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2005, the RO denied the veteran's claim of 
entitlement to Montgomery GI Bill (Chapter 30) educational 
benefits based on a finding that the veteran did not have 
sufficient qualifying service.  The January 2006 Statement of 
the Case (SOC) notes that the veteran was required to have 
served 30 months of a three-year commitment or have been 
released for one of six acceptable reasons.  See 38 C.F.R. 
§ 21.7042(a) (2007).  

The veteran has noted that 38 C.F.R. § 21.7042(a), in 
relevant part, allows an individual to establish eligibility 
for educational assistance based in part on having served at 
least two years of continuous active duty and having been 
discharged or released from active duty for one of six 
reasons.  See 38 C.F.R. § 21.7042(a)(2)-(5).  The veteran 
contends that one of these exceptions, involuntary separation 
for the convenience of the Government as a result of a 
reduction in force, applies in his case.  See 38 C.F.R. 
§ 21.7042(a)(5)(v).  

During his June 2007 hearing, the veteran submitted a DD Form 
2648, Preparation Counseling Checklist, dated shortly before 
his separation, that he believes is relevant to establishing 
his entitlement to the requested benefits.  Pursuant to 38 
C.F.R. § 20.1304(c), any additional pertinent evidence 
received by the Board that has not already been considered by 
the agency of original jurisdiction (AOJ) must be referred to 
the AOJ for initial review unless there has been a waiver of 
such referral by the claimant.  The veteran has not waived 
AOJ consideration of this evidence.  The Board therefore 
finds that this case must be remanded to the AMC for initial 
consideration of the new evidence.

Accordingly, the case is REMANDED for the following action:

After undertaking any other development 
deemed appropriate, re-adjudicate the 
veteran's claim.  The readjudication must 
include consideration of all additional 
evidence received since the January 2006 
SOC.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC) and afforded the opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



